Citation Nr: 9923205	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  97-30 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for schizophrenia, residual type.

2.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his private psychiatrist, Dr. R.F.


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

The issue of entitlement to an increased rating for the 
service-connected schizophrenia comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1996 
rating decision of the Department of Veterans Affairs (VA) 
San Juan, Puerto Rico, Regional Office (RO).  It is ready for 
its review on appeal.  The issue of entitlement to a total 
rating based on individual unemployability, which comes 
before the Board from a December 1998 rating decision of the 
same RO, needs additional development and will therefore only 
be discussed in the remand portion of the present 
decision/remand.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal of the issue of entitlement to an increased rating 
for the service-connected schizophrenia has been obtained and 
developed by the agency of original jurisdiction.

2.  The service-connected schizophrenia currently is 
manifested by symptomatology that includes depression, 
difficulty sleeping, nightmares, irritability, anxiety, 
flashbacks, a flat affect, poor insight and a somewhat 
hypoactive mood, but the veteran has been described as an 
individual who is not overtly delusional, nor suicidal or 
homicidal, who has normal speech and no obsessional rituals, 
is fully oriented to person, place and time, does not neglect 
his personal appearance or hygiene, has a fair judgment, a 
preserved memory and an adequate intellectual functioning.

CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 50 percent for the service-connected schizophrenia, 
residual type, have not been met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.125, 4.126, 4.130, 
Part 4, Diagnostic Code 9204 (1998).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating for the service-
connected schizophrenia, residual type.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of this 
claim has been satisfied.  Id.

Brief factual background:

The record shows that the veteran was initially service-
connected for depressive reaction in a November 1969 rating 
decision, in which a 10 percent rating was assigned, 
effective from June 1969.  The service-connected psychiatric 
disorder was then re-classified as a schizophrenic reaction, 
undifferentiated type, in an October 1972 rating decision, in 
which a 30 percent rating was assigned, effective from May 
1972.

In the November 1996 rating decision hereby on appeal, the RO 
denied a claim for a disability evaluation in excess of 30 
percent but thereafter assigned the 50 percent rating that is 
currently in effect, in a January 1999 rating decision, 
pursuant to its evaluation of the most recently-produced 
pertinent evidence in the record.  The question to be 
resolved on appeal is, then, whether a rating exceeding 50 
percent is warranted at this time for the service-connected 
schizophrenia.


The applicable VA laws, regulations and caselaw:

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2 (1998).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

According to the pertinent VA regulatory provisions, the 
evaluation of a mental disorder should include consideration 
of the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission and the 
rating assigned should be based on all the evidence that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination. Also, while the 
extent of social impairment is to be considered, it should 
not be the only basis for a higher rating.  38 C.F.R. 
§§ 4.125(a), 4.126(a), (b) (1998).

The nomenclature employed in the portion of the Schedule that 
addresses service-connected mental disorders is based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (the 
DSM-IV).  A single set of rating criteria, which is 
applicable to all the service-connected mental disorders, 
irrespective of the actual diagnosis, is set forth in § 4.130 
of the Schedule.  See, in this regard, 38 C.F.R. § 4.130 
(1998).

According to § 4.130, the 50 percent schedular rating 
currently in effect is warranted when the service-connected 
psychiatric disorder is productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Part 4, Diagnostic Code 
9204 (1998).

A 70 percent schedular rating is warranted when the service-
connected psychiatric disorder is productive of occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Part 4, Diagnostic Code 
9204 (1998).

A 100 percent (total) schedular rating is warranted when the 
service-connected psychiatric disorder is productive of total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Part 4, Diagnostic Code 9204 (1998).

The Court has said that, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Accordingly, in its evaluation of the present matter 
on appeal, the Board has carefully reviewed all the pertinent 
evidence in the record but, as noted in the following pages, 
has placed significantly more emphasis on the competent 
evidence that was most recently produced, which, in the 
present case, consists of the report of a February 1997 VA 
mental disorders examination, the evidence related to a May 
1997 decision by the Social Security Administration (SSA) 
granting disability benefits to the veteran, the testimony of 
the veteran's private psychiatrist, Dr. R.F., at an October 
1998 RO Hearing and the report of a November 1998 VA mental 
disorders examination.

The evidence:

According to the report of the February 1997 VA mental 
disorders examination, the veteran claimed increased 
compensation due to his inability to work.  He denied the use 
of alcohol for over eight years and complained of inability 
to sleep, nightmares and awakening sweating.  He reported 
that he had to take sleeping pills, that he got stomach aches 
and that he got very anxious.  He also complained of problems 
with his back and said that he had many financial 
difficulties.

The above report also reveals that, on examination, the 
veteran was clean, although unshaven for a few days, and 
walked with a cane.  He was alert, oriented times three 
("x3"), had an anxious mood, a constricted affect and clear 
and coherent speech.  No thought or perceptual disorders were 
elicited, he was not hallucinating, was not suicidal or 
homicidal, exhibited good impulse control, had fair insight 
and judgment and was considered competent to handle VA funds.  
Chronic schizophrenia, undifferentiated type, by history, and 
an anxiety disorder, not otherwise specified, with depressive 
features, were diagnosed in Axis I, and a global assessment 
of functioning (GAF) score of 75 was assigned.

The evidence from the SSA essentially reveals that the 
veteran was considered to meet the SSA disability insured 
status requirements secondary to an herniated nucleus 
pulposus at L4-5 and L5-S1 and radiculopathy at the L5-S1 
level, which were the result of a December 1993 work-related 
accident, and chronic undifferentiated schizophrenia, since 
June 1994. 

At the October 1998 RO Hearing, Dr. R.F. said that he was the 
veteran's private psychiatrist, that he had treated many 
veterans during his approximately 24 years of medical 
practice, that the veteran currently presented a mixture of 
symptoms that made it "not easy to reach a diagnosis" and 
"leaves you confused," that he had symptoms compatible with 
both schizophrenia and post-traumatic stress disorder (PTSD) 
and that the symptoms included insomnia, irritability, 
difficulty concentration, anxiety, auto-destructive ideas, 
hostile feelings, somatizations (stomach pains and 
diarrheas), hallucinations and flashbacks.

At the above hearing, Dr. R.F. also said that the veteran had 
not used alcohol at least since 1996, that he had never used 
drugs, that he (Dr. R.F.) had also diagnosed the veteran with 
depression, that the veteran was also retired from the 
government "for disability" and that, in addition to his 
mental problems, he had problems with diabetes and his back 
("discogenic disease").  He further said that the veteran 
got aggressive and would not be able to tolerate eight hours 
or daily work and that, in his opinion, the veteran's 
rehabilitation capability (prognosis) with relation to his 
mental condition was poor.  He said, however, that it was 
recommended that an individual with a diagnosis of 
schizophrenia "try to find something to keep him busy" and 
opined that he would give the veteran a GAF score of "from 
about 50 to 55. Or between 45 and 55."

Pursuant to a request from the veteran's representative at 
the above hearing to have the veteran undergo another VA 
mental disorders examination, the record shows that such an 
examination was soon scheduled, and was conducted, as noted 
earlier, in November 1998.  According to the report 
reflecting this medical examination, both the veteran's 
medical records and claims folder were carefully examined 
prior to the interview.  It was noted that the veteran had 
not been hospitalized since 1995, that he had a work accident 
in 1992, had not worked since 1994 and was receiving SSA 
benefits since 1997, as well as some type of benefits from 
the State Insurance Fund.  He received mental health 
treatment from both VA and Dr. R.F., his private 
psychiatrist.

According to the above report, the veteran was prescribed 
different medications for his psychiatric difficulties by 
both VA and Dr. R.F., and the examiner said that the VA 
psychiatrist did not know that he was getting other 
medications from a private psychiatrist.  The veteran 
complained of nightmares pertaining to incidents in Vietnam, 
which he described in full detail, although the subscribing 
examiner noted that he was completely calm when he spoke 
about them.  The veteran indicated that he was currently 
involved in the reconstruction of a house that he had built 
in the second floor of his in-laws house and which had been 
damaged by Hurricane Georges.  He complained also of 
headaches when being under stress, said that he got depressed 
frequently and spoke about his oldest son, who was killed by 
the police while he was participating in a robbery.  He also 
mentioned another son, who was also killed, but due to a 
"passional" affair.

The above report also reveals that, on examination, the 
veteran was a well-developed, well nourished individual who 
was casually dressed and showed good personal hygiene, medium 
length hair and a rather unkempt beard.  He was aware of the 
interview situation but was observed to be somewhat 
hypoactive.  His answers were relevant and coherent and their 
content dealt with his relative isolation from others, 
symptoms of depression and interrupted sleep on account of 
nightmares, some of which dealt with his Vietnam experiences.  
However, at no time during the interview did the veteran 
describe any kind of dissociative episodes.  He described 
very vaguely and "unspecifically" the fact that he 
sometimes heard voices but he did not elaborate.  He was not 
overtly delusional, nor suicidal or homicidal.  The affect 
was flat, the mood was somewhat hypoactive and he was 
oriented in person, place and time.  Memory was preserved, 
intellectual functioning was adequate, judgment was fair and 
insight was poor.  The veteran was considered to be mentally 
competent to handle VA funds.  A schizophrenic disorder, 
residual type, with depression, and dependent personality 
features, were diagnosed in Axes I and II, respectively, and 
a GAF score of 55 was assigned in Axis V.

Analysis:

The Board finds that the schedular criteria for ratings 
exceeding 50 percent have not been met, as it has not been 
shown that any of the symptomatology discussed earlier for 
such higher ratings (such as persistent delusions or 
hallucinations, grossly inappropriate behavior, illogical, 
obscure, or irrelevant and intermittent speech, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, gross impairment in thought processes 
or communication, memory loss, etc.) is currently manifested.  
As explained above, the veteran has been described as an 
individual who is not overtly delusional, nor suicidal or 
homicidal, who has normal speech and no obsessional rituals, 
is fully oriented to person, place and time, does not neglect 
his personal appearance or hygiene, has a fair judgment, a 
preserved memory and an adequate intellectual functioning.

The Board is certainly aware of the symptomatology that the 
service-connected psychiatric disorder is currently 
productive of, which includes depression, difficulty 
sleeping, nightmares, irritability, anxiety, flashbacks, a 
flat affect, poor insight and a somewhat hypoactive mood.  It 
is evident that the veteran currently suffers from some 
degree of occupational and social impairment but it is felt 
that the 50 percent rating that the RO assigned in January 
1999 adequately reflects the current severity of the service-
connected psychiatric disorder and, again, and more 
importantly, the specific symptomatology that would be 
required for a rating of at least 70 percent is not present 
at this time.
 
In view of the above, the Board has no other recourse but to 
conclude that the schedular criteria for a rating exceeding 
50 percent for the service-connected schizophrenia, residual 
type, have not been met and that the preponderance of the 
evidence is against a claim for such a higher rating.  The 
claim on appeal has failed and must be denied.

Finally, it is noted that the Court has held that the Board 
is precluded by regulation from assigning an extra-schedular 
rating for a service-connected disability under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance.  See, Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under § 3.321(b)(1) only 
where circumstances are presented which the Director of the 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  See, Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In the present case, the Board has reviewed 
this aspect the appealed claim for an increased rating with 
the above mandates in mind but has found no basis for further 
action.


ORDER

A disability evaluation in excess of 50 percent for 
schizophrenia, residual type, is denied.


REMAND

The issue of entitlement to a total rating based on 
individual unemployability, due to service-connected 
disabilities, needs additional development.  In particular, 
it is noted that that the RO has yet to issue a Statement of 
the Case (SOC) addressing this issue, for which the veteran 
filed a timely Notice of Disagreement (NOD) in January 1999, 
explaining the RO's rationale for the denial of the claim and 
advising the veteran of the need for him to file a timely 
Substantive Appeal, if he wishes to perfect the appeal.  This 
is so because, in a recent case, the Court said that the 
Board must list any issue for which an appellant has filed an 
NOD as an appealed issue and then remand, rather than refer, 
the issue to have the RO provide the veteran with an SOC and 
with the opportunity to perfect his appeal to the Board, if 
he so wishes to do.  See, in this regard, Manlincon v. West, 
12 Vet. App. 238, 240-241 (1999), where the Court said, in 
essence, that the appellant's NOD had initiated review by the 
Board of an RO's denial of the appealed claim and that, since 
an SOC had not been issued, the issue "should have been 
remanded ... to the RO, not referred ..., for issuance of that 
SOC."

It must be noted, however, that, while the individual 
unemployability issue is hereby being remanded, the veteran 
has yet to perfect that issue and, therefore, the RO would 
have to return the claim for the Board's consideration only 
if the veteran perfected the appeal within the timeframe set 
forth by the pertinent regulation.  In this regard, it is 
noted that, according to 38 C.F.R. § 19.32 (1998), the RO may 
close an appeal without notice to an appellant or his or her 
representative for failure to respond to an SOC within the 
period allowed.

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998) requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
This requirement is not optional, nor discretionary.  Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).  Accordingly, the 
matter on appeal is REMANDED for the following:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matter 
remains on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  The RO should then issue an SOC, 
addressing the issue of entitlement to a 
total rating based on individual 
unemployability, due to service-connected 
disabilities, explaining its rationale 
for the denial of the claim and advising 
the veteran of his duty to submit a 
timely Substantive Appeal, if he wishes 
to perfect the appeal of said issue, for 
the Board's review.

If the veteran perfects the above issue, the matter should 
then be certified for the Board's appellate review.  
Otherwise, the RO should close its appeal, as per the 
provisions of 38 C.F.R. § 19.32 (1998).

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the record and to afford him due 
process of law and that, consequently, no action is required 
of him at this time until he receives further notice from VA.

The RO hereby is advised that the Board is obligated by law 
to ensure that the RO complies with its directives.  The 
Court has stated that compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, No. 
97-78 (U.S. Vet. App. June 26, 1998).  Additionally, the RO 
hereby is requested to afford expeditious treatment to the 
claim hereby being remanded, as the law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 1991) 
(Historical and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

